Title: To Alexander Hamilton from William Duer, 13 January 1799
From: Duer, William
To: Hamilton, Alexander


New york. 13th. Jany. 1799.
Dear Sir
As I Owe to your kind Interposition the Permission I have obtained from the Secretary of the Treasury to reside with my Family in the Liberties ’till remanded, so I trust with Confidence that your friendly Exertions will not be wanting to insure to me a Continuance of this Priviledge.
Colo. Giles the Marshall has within these few days Expressed a Doubt to one of my Fellow Prisoners, that this Permission can only be construed to be in Force during the Sickness; and under this Impression (though I have had Evidence of his friendly Disposition to me, and my Family) he may Esteem it his Duty to interfere in this Business. I Enclose you a Certified Copy of the Engagement which has been transmitted to the Secretary of the Treasury—And as no Orders for remanding me have been transmitted I conceive myself Entitled to the Priviledge of Liberties in the Suit of the United States.
You will oblige me Extremely, in seeing Colo. Giles in order to remove from his Mind the Misapprehension he Entertains in this Business. I am now on the Point of Emerging from this Abyss of Misery; let me Conjure you to Use your Influence, and kind Offices to prevent my being replunged into it. The State of my Health for these two or three months, has become truly Alarming. I labor under a Malady which requires a greater Degree of Attention than I can obtain, in this Place, and which is daily Encreasing from the Anxiety of my Mind. To this are added Family Considerations of the most Urgent Nature, which render my Return to my Family Essential to their Preservation from Misery, and Ruin. Lady Kitty will do herself the Pleasure of delivering to you in Person this Letter.
I am Dear Sir with Sentiments of Esteem, Your Obet. Humble servt.
W Duer
Major Genl. Hamilton
